United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-81
Issued: May 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2013 appellant filed a timely appeal from a July 15, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying an occupational disease
claim and an August 22, 2013 nonmerit decision denying reconsideration. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained a cervical spine
condition in the performance of duty; and (2) whether OWCP properly denied reconsideration.
On appeal, appellant asserts that new medical evidence accompanying her appeal request
is sufficient to establish her claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 29, 2013 appellant, then a 49-year-old medical support assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained neck pain while answering
the telephone in the performance of duty on or before April 17, 2013. Her supervisor noted that
on April 17, 2013, appellant was provided a hands-free telephone headset as an accommodation
to prevent “the need for her to hold the phone in the crook of her neck.”
In a June 4, 2013 letter, OWCP advised appellant of the evidence needed to establish her
claim, including a description of the work tasks alleged to have caused or contributed to the
claimed condition and a statement from her attending physician explaining how those factors
caused the condition. Appellant was afforded 30 days to submit such evidence.
In response, appellant provided her April 29, 2013 statement attributing her neck
condition to answering pharmacy telephones at work from April 15 to 17, 2013. She noted
consulting a chiropractor on April 25, 2013, who referred her to a physician. Appellant also
submitted medical evidence.
Dr. Patrick E. Farrell, an attending Board-certified anesthesiologist, provided a
May 8, 2013 report noting appellant’s history of neck and arm pain “over the past several
months.” He ordered a May 13, 2013 cervical magnetic resonance imaging (MRI) scan, which
showed degenerative disc disease from C5 to T1, moderate canal stenosis at C5-6 and mild canal
stenosis from C2-4, C6-7 and C7-T1. In a May 13, 2013 report, Dr. Farrell noted that appellant
first noticed neck pain “after she was holding the telephone receiver between her left neck and
shoulder while working.” He opined that her complaints of pain and paresthesias into her left
hand were consistent with the C5-6 neuroforaminal narrowing seen on MRI scan. Dr. Farrell
diagnosed brachial neuritis, a degenerated cervical disc, a displaced cervical disc and cervicalgia.
He formulated a pain management plan on May 29, 2013.
By decision dated July 15, 2013, OWCP denied appellant’s occupational disease claim on
the grounds that causal relationship was not established. It accepted that the identified work
factors of answering the telephone on or before April 17, 2013 occurred as alleged. OWCP
found that Dr. Farrell’s reports did not explain the medical reason why holding a telephone or
other duties of appellant’s federal employment, would cause the claimed neck condition.
In an August 1, 2013 letter, appellant requested reconsideration, asserting that Dr. Farrell
misstated her history. She submitted a July 22, 2013 report from Dr. Farrell, relating her account
that “her original injury was noted on April 17, 2013 and she did not have neck pain prior to that
date. [S]tarted when [appellant] was holding the phone against her shoulder.” Dr. Farrell opined
that the cervical MRI scan did not show pathologies which would explain her symptoms. He
diagnosed cervical spondylosis without myelopathy. Appellant also submitted copies of
Dr. Farrell’s May 13 and 29, 2013 reports and the May 13, 2013 MRI scan previously of record.
By decision dated August 22, 2013, OWCP denied reconsideration on the grounds that
the evidence submitted was insufficient to warrant a merit review. It found that the evidence
appellant submitted on reconsideration was cumulative or irrelevant. Dr. Farrell’s July 22, 2013
report, although new, failed to address the critical issue of causal relationship in the case. The

2

remainder of the medical evidence was copies of documents previously of record and considered
prior to the July 15, 2013 decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.4 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant. The medical evidence required to establish causal relationship is generally
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.5
ANALYSIS -- ISSUE1
Appellant claimed that she sustained neck pain while answering the telephone in the
performance of duty on or before April 17, 2013. OWCP accepted that these work events
occurred as alleged. It denied the claim, because as the medical evidence did not establish that
holding the telephone receiver caused or aggravated any medical condition.
Dr. Farrell, an attending Board-certified anesthesiologist, provided reports dated from
May 8 to 29, 2013 noting a history of neck and arm pain after holding the telephone receiver
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

20 C.F.R. § 10.5(q).

5

Solomon Polen, 51 ECAB 341 (2000).

3

between appellant’s neck and left shoulder at work. He diagnosed brachial neuritis consistent
with C5-6 neuroforaminal narrowing demonstrated by a May 13, 2013 cervical MRI scan.
However, Dr. Farrell did not explain the medical reasons that holding the telephone receiver on
her left shoulder would cause brachial neuritis. Because he did not provide rationale supporting
causal relationship, his opinion is insufficient to meet appellant’s burden of proof.6
In a June 4, 2013 letter, OWCP advised appellant of the type of evidence needed to
establish her claim, including a report from her attending physician stating that medical reasons
that holding a telephone handset between her neck and shoulder would cause the claimed neck
condition. However, appellant did not submit such evidence.
The Board finds that appellant failed to submit sufficient rationalized medical evidence to
establish that work factors caused or aggravated the claimed cervical spine condition. Therefore,
OWCP’s July 15, 2013 decision was proper under the law and circumstances of this case.
On appeal, appellant asserts that new medical evidence accompanying her appeal request
is sufficient to establish her claim. The Board may not consider evidence for the first time on
appeal that was not before OWCP at the time it issued the final decision in the case.7
Appellant may submit this or any other new evidence or argument with a written request
for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by it; or (3) constitute relevant and pertinent
new evidence not previously considered by OWCP. Section 10.608(b) provides that when an
application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof. He or she need only
submit relevant, pertinent evidence not previously considered by OWCP. When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

20 C.F.R. § 501.2(c).

4

ANALYSIS -- ISSUE 2
In her August 1, 2013 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant asserted that Dr. Farrell, an attending Board-certified
anesthesiologist, misstated her history.
In support of her request for reconsideration, appellant submitted a new report from
Dr. Farrell dated July 22, 2013, relating her account of events. However, Dr. Farrell did not
address the critical issue of causal relationship and the report is not relevant to the claim. The
Board has held that the submission of evidence which does not address the particular issue
involved does not comprise a basis for reopening a case.8 Appellant also submitted duplicate
copies of evidence previously of record. However, evidence which is duplicative or cumulative
in nature is insufficient to warrant reopening a claim for merit review.9 A claimant may be
entitled to a merit review by submitting new and relevant evidence, but appellant did not submit
any new and relevant evidence in this case.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review. The August 22, 2013 decision denying
reconsideration is proper under the law and facts of the case.
CONCLUSION
The Board finds that appellant did not establish that she sustained a cervical spine
condition in the performance of duty. The Board further finds that OWCP properly denied
reconsideration.

8

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

9

Denis M. Dupor, 51 ECAB 482 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 22 and July 15, 2013 are affirmed.
Issued: May 1, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

